 

Case 1:18-cr-00392-GLR Document 35 Filed 05/03/19 Page 1of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND)

AY 3: 5

UNITED STATES OF AMERICA *
y. # “Ko
* Crim. No. GLR=18-392°--
REGINALD RICKS, *
*

Defendant.

Rakha EEKE

ORDER OF FORFEITURE

WHEREAS, the defendant, Reginald Ricks, pled guilty pursuant to a written plea
agreement to Counts One and Two of the Indictment, charging him with violations of 18 U.S.C. §
2113(a), (d) and 18 U.S.C. § 924(c)(1)(A)Gii).

WHEREAS, pursuant to his plea agreement, the defendant agreed to forfeit to the United
States the Charter Arms Pit Bull 9mm Revolver, S/N 1067533 seized on April 13, 2018 (“the
Subject Property”); and ~

WHEREAS, the defendant agreed that entry of this Order shall be made a part of the
sentence in or out of the presence of the defendant and be included in the judgment in this case
without further Order of the Court;

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED
THAT:

1. Pursuant to 18 U.S.C. § 924(d)(1), 18 U.S.C. § 3554, 28 U.S.C. § 2461(c), and Rule

32.2(b)(1), Federal Rules of Criminal Procedure, the Subject Property is hereby forfeited to the

United States.
 

Case 1:18-cr-00392-GLR Document 35 Filed 05/03/19 Page 2 of 3

2. Upon the entry of this Order, in accordance with Fed. R. Crim. P. 32.2(b)(3), the
United States is authorized to seize the Subject Property, and to conduct any discovery that may
assist in identifying, locating or disposing of the Subject Property, any property traceable thereto,
or any property that may be forfeited as substitute assets.

3. Upon entry of this Order, the United States is authorized to commence any
applicable proceeding to comply with statutes governing third party rights, including giving notice
of this Order. |

4. The United States shall publish notice of the Order and its intent to dispose of the
Subject Property on the Government’s internet website, www.forfeiture.gov. The United States
shall also provide written notice to any person who reasonably appears to be a potential claimant
with standing to contest the forfeiture in the ancillary proceeding. The notice must describe the
forfeited property, state the times under the applicable statute when a petition contesting the
forfeiture must be filed, and state the name and contact information for the Government attorney
to be served with the petition. See Fed. R. Crim. P. 32.2(b)(6).

5. Any person, other than the above named defendant, asserting a legal interest in the
Subject Property may, within thirty days of the receipt of notice, or within 60 days of the first
publication of notice on the internet website, whichever is earlier, petition the court for a hearing
without a jury to adjudicate the validity of his alleged interest in the Subject Property, and for an
amendment of the Order of forfeiture, pursuant to 21 U.S.C. § 853(n) and 28 U.S.C. § 2461(c).

6. Pursuant to Fed. R. Crim. P. 32.2(b)(4), this Order of Forfeiture shall become final

as to the defendant at the time of sentencing and shall be made part of the sentence and included
 

 

 

»

Case 1:18-cr-00392-GLR Document 35 Filed 05/03/19 Page 3 of 3

in the judgment. Ifno third party files a timely claim, this Order shall become the Final Order of
Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2).

7. Any petition filed by a third party asserting an interest in the Subject Property shall
be signed by the petitioner under penalty of perjury and shall set forth the nature and extent of the
petitioner’s right, title, or interest in the Subject Property, the time and circumstances of the
petitioner’s acquisition of the right, title or interest in the Subject Property, any additional facts
supporting the petitioner’s claim and the relief sought. |

8. If a petition is filed by a third party—and after the disposition of any motion filed
under Fed. R. Crim. P. 32.2(c)(1)(A)} the parties may conduct discovery in accordance with the
Federal Rules of Civil Procedure upon a showing that such discovery is necessary or desirable to
resolve factual issues before the court holds a hearing on the petition.

9. The United States shall have clear title to the Subject Property following the Court’s

- disposition of all third-party interests, or, if none, following the expiration of the period provided

in 21 U.S.C. § 853(n)(2) for the filing of third party petitions.
10. The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

nee sf? pese {7

Hon. George C. Russell Il
United States District Judge

 
